EXHIBIT 10.2
EXECUTION VERSION

AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT

dated as of

December 29, 2004

(as amended and restated as of September 1, 2006)

among

SYMBOL TECHNOLOGIES, INC.,

THE SUBSIDIARIES OF SYMBOL TECHNOLOGIES, INC.,
IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

1

as Collateral Agent
TABLE OF CONTENTS

ARTICLE I

Definitions



    SECTION 1.01. Credit Agreement



    SECTION 1.02. Other Defined Terms

ARTICLE II

Guarantee



    SECTION 2.01. Guarantee



    SECTION 2.02. Guarantee of Payment



    SECTION 2.03. No Limitations



    SECTION 2.04. Reinstatement



    SECTION 2.05. Agreement To Pay; Subrogation



    SECTION 2.06. Information



    SECTION 2.07. Withholding Taxes

ARTICLE III

Pledge of Securities



    SECTION 3.01. Pledge



    SECTION 3.02. Delivery of the Pledged Securities



    SECTION 3.03. Representations, Warranties and Covenants



    SECTION 3.04. Certification of Limited Liability Company

and Limited Partnership Interests



    SECTION 3.05. Registration in Nominee Name; Denominations



    SECTION 3.06. Voting Rights; Dividends and Interest



    SECTION 3.07. Conflicts with Foreign Pledge Agreements



    SECTION 3.08. Financing Statements; Annual Certificates



    SECTION 3.09. Further Assurances

ARTICLE IV

Remedies



    SECTION 4.01. Remedies Upon Default



    SECTION 4.02. Application of Proceeds



    SECTION 4.03. Securities Act



    SECTION 4.04. Registration



    SECTION 4.05. Symbol de Mexico Guarantee

ARTICLE V

Indemnity, Subrogation and Subordination



    SECTION 5.01. Indemnity and Subrogation



    SECTION 5.02. Contribution and Subrogation



    SECTION 5.03. Subordination

ARTICLE VI

Miscellaneous

     
SECTION 6.01. Notices
SECTION 6.02. Waivers; Amendment
 


 
    SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification

 
   
SECTION 6.04. Successors and Assigns
SECTION 6.05. Survival of Agreement
 


 
    SECTION 6.06. Counterparts; Effectiveness; Several Agreement

 
   
SECTION 6.07. Severability
SECTION 6.08. Right of Set-Off
 


 
    SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process

 
   
SECTION 6.10. WAIVER OF JURY TRIAL
SECTION 6.11. Headings
SECTION 6.12. Security Interest Absolute
SECTION 6.13. Termination or Release
SECTION 6.14. Additional Subsidiaries
 





 
    SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact

 
    SECTION 6.16. Parallel Debt (Covenant to pay the Collateral Agent)

 
   
Schedules
Schedule I
Schedule II
 
Guarantors
Pledged Stock
 
   
Exhibits
Exhibit I
Exhibit II
 
Form of Supplement
Form of Perfection Certificate

2

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”)dated
as of December 29, 2004, as amended and restated as of September 1, 2006, among
SYMBOL TECHNOLOGIES, INC., the Subsidiaries of SYMBOL TECHNOLOGIES, INC.
identified herein and JPMORGAN CHASE BANK, N.A., as Collateral Agent.

Reference is made to the Credit Agreement dated as of December 29, 2004, as
amended and restated as of September 1, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Symbol
Technologies, Inc. (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent and Bank of
America, N.A., as Syndication Agent. The Lenders have agreed to extend credit to
the Borrower subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement. The
Guarantors are affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Sections 1.03, 1.04 and 1.05 of the
Credit Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Card Programs” means (a) purchasing card programs established to enable
headquarters and field staff of each Loan Party or any Domestic Subsidiary to
purchase goods and supplies from vendors and (b) any travel and entertainment
card program established to enable headquarters and field staff of each Loan
Party or any Domestic Subsidiary to make payments for expenses incurred related
to travel and entertainment; provided that (i) the aggregate amount of
outstanding obligations at any time under all such Card Programs that is secured
and guaranteed hereunder does not exceed US$7,000,000 and (ii) any such Card
Program is (x) is in effect on the Effective Date with an institution that is a
Lender or an Affiliate of a Lender as of the Effective Date or (y) is
established after the Effective Date with an institution that is a Lender or an
Affiliate of a Lender at the time such Card Program is established.

“Collateral” has the meaning assigned to such term in Section 3.01.

“Continuing Grantors” has the meaning assigned to such term in Section 6.13(e).

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Existing Collateral Agreement” means the “Collateral Agreement” as defined in
the Existing Credit Agreement as such Collateral Agreement was in effect
immediately prior to its amendment and restatement as of the Effective Date.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“Grantors” means the Borrower and the Guarantors (other than Symbol de Mexico).

“Guarantee Excluded Taxes” means, with respect to the Collateral Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on behalf of any obligation of the Guarantor hereunder, the following taxes,
including interest, penalties or other additions thereto:

(a) income taxes imposed on (or measured by) its net income or franchise taxes
imposed on (or measured by) its gross or net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized, or in which its principal office is located or in which it is
otherwise deemed to be engaged in a trade or business for tax purposes or, in
the case of any Lender, in which its applicable lending office is located, in
each case including any political subdivision thereof;

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above or

(c) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.06(b) of the Credit Agreement.

“Guarantors” means (a) each Subsidiary that is identified as a Guarantor on
Schedule I and (b) each other Subsidiary that becomes a party to this Agreement
as a Guarantor after the Effective Date.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents. For
the avoidance of doubt, (i) all obligations referred to in clause (b), (c),
(d) and (e) of the definition of “Obligations” shall not constitute Loan
Document Obligations and (ii) any obligations of the Borrower or any other Loan
Party to a Lender or any Affiliate of a Lender under Section 6.16 of this
Agreement shall not constitute Loan Document Obligations to the extent that such
obligations are of a type referred to in clause (b), (c), (d) or (e) of the
definition of “Obligations”.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that (i) is in effect on the Effective Date with a counterparty that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Hedging Agreement is entered into,
(c) the due and punctual payment and performance of all obligations owed from
time to time by each Loan Party or Subsidiary to any Lender or its Affiliates in
respect of treasury and cash management services, including obligations in
respect of overdraft, interest and fees, in each case relating to such treasury
or cash management services, (d) the due and punctual payment and performance of
all obligations owed from time to time by each Loan Party or Domestic Subsidiary
to any Lender or its Affiliates in respect of Card Programs; provided that in no
event shall any Obligations in respect of any Obligations described in clauses
(b), (c) or (d) hereof, in each case provided by an Affiliate of a Lender,
constitute Obligations for the purpose of any Security Document governed by the
laws of The United Kingdom unless the documents evidencing such Hedging
Agreement, treasury services, cash management services or Card Programs, as
applicable, contain the following language:

“We [name of hedging counterparty, treasury services or cash management provider
or Card Programs provider] hereby confirm that by entering into this [insert
name of contract], we intend to be party to the Trust Agreement (the “Trust
Agreement”) dated February 16, 2005, between, among others, JPMorgan Chase Bank,
N.A., as Security Trustee (the “Security Trustee”), and the Secured Parties
named therein, and (a) undertake to perform all the obligations expressed in the
Trust Agreement to be assumed by a Secured Party, and (b) agree that we shall be
bound by all the provisions of the Trust Agreement, as if we had been an
original party thereto. We further agree that the Security Trustee may rely upon
our undertaking and agreement given herein.”

; provided further that any reference to “Obligations” or “Secured Obligations”
in any Security Document governed by the laws of any jurisdiction other than the
United States of America or The United Kingdom (in the case of The United
Kingdom, to the extent that the relevant documents evidencing such Hedging
Agreement, treasury services, cash management services or Card Programs, as
applicable, contain the language noted above) shall not be deemed to include the
proviso following clause (d) of this definition and (e) the due and punctual
payment of all reimbursement obligations and interest thereon owed from time to
time by the Borrower to a Lender or an Affiliate of a Lender in respect of
letters of credit permitted by Section 6.01(a)(x) of the Credit Agreement.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer and the chief
legal officer of the Borrower.

“Pledged Securities” means any stock certificates or other securities now or
hereafter included in the Collateral, including all certificates, instruments or
other documents representing or evidencing any Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Issuing Banks, (d) each counterparty to any Hedging Agreement with a Loan Party
the obligations under which constitute Obligations, (e) each Lender or Affiliate
thereof providing treasury, cash management or similar services the obligations
under which constitute Obligations, (f) each Lender or Affiliate thereof
providing Card Programs or similar services the obligations under which
constitute Obligations, (g) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, (h) each Lender and
Affiliate of a Lender issuing letters of credit permitted by Section 6.01(a)(x)
of the Credit Agreement, the reimbursement obligations under which constitute
Obligations and (i) the successors and assigns of each of the foregoing.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each of
the Guarantors further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each of the Guarantors waives presentment to, demand of payment
from and protest to the Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 6.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to accept an exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Withholding Taxes. (a) Any payment made by a Guarantor pursuant to
this Agreement which results in the imposition of Taxes (except Guarantee
Excluded Taxes) which would not have been imposed had the payment been made by
the Borrower shall be made free and clear of and without deduction for any such
Taxes; provided that if a Guarantor shall be required to deduct any such Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums paid under this section) the Collateral Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law; provided,
however that any additional payment to be made under this Section 2.07 shall
only be made to the Collateral Agent, Lender or Issuing Bank, as the case may
be, to the extent that the total payment received by such entity does not exceed
the total payment such entity would have received if the Borrower had made such
payment. For the avoidance of doubt, this Section 2.07 shall be read as an
obligation of the Guarantors that is in addition to their assumption of the
Borrower’s obligations to indemnify for Indemnified Taxes and Other Taxes
pursuant to Section 2.16 of the Credit Agreement and shall not relieve a
Guarantor of its obligations to make payments pursuant to Section 2.16 of the
Credit Agreement on the Borrower’s behalf.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) the shares of capital
stock and other Equity Interests of Subsidiaries owned by it, including those
listed on Schedule II and any other Equity Interests of Subsidiaries obtained in
the future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Stock”); provided that the Pledged Stock shall not
include (i) any Equity Interests of Immaterial Domestic Subsidiaries, (ii) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, (iii) any Equity Interests of any Foreign Subsidiary that is
(y) organized in Australia or (z) not a Significant Foreign Subsidiary or
(iv) any Equity Interests of Symbol de Mexico and Symbol Technologies, C.V.;
(b) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 3.01; (c) subject to Section 3.06, all
payments of dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clause (a) above; (d) subject to Section 3.06, all
rights and privileges of such Grantor with respect to the securities and other
property referred to in clauses (a), (b) and (c) above; and (e) all Proceeds of
any of the foregoing (the items referred to in clauses (a) through (e) above
being collectively referred to as the “Collateral”).

SECTION 3.02. Delivery of the Pledged Securities. (a) Each Grantor agrees, to
the extent not otherwise required by a Foreign Pledge Agreement or prohibited by
applicable law, promptly to deliver or cause to be delivered to the Collateral
Agent any and all certificates constituting Pledged Securities (other than such
certificates previously delivered to the Collateral Agent).

(b) Upon delivery to the Collateral Agent, (i) any certificates constituting
Pledged Securities shall be accompanied by stock powers duly executed in blank
or other instruments of transfer satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

(c) If the charter, by-laws or any other organizational document of an issuer of
Pledged Stock restricts the transfer of such Pledged Stock and such issuer is a
wholly owned Subsidiary, then the applicable Grantor shall deliver to the
Collateral Agent a certified copy of a resolution of the directors or
shareholders of such issuer consenting to the transfer(s) contemplated by this
Agreement, including any prospective transfer of such Pledged Stock and any
other related Collateral by the Collateral Agent or any Secured Party upon a
realization on the security constituted hereby in accordance with this
Agreement.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests required to
be pledged hereunder in order to satisfy the Collateral and Guarantee
Requirement;

(b) The Pledged Stock has been duly and validly authorized and issued by the
issuers thereof and is fully paid and nonassessable;

(c) except for the security interests granted hereunder and/or under any other
Security Documents governed by laws other than the laws of the United States of
America, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
as owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than Liens created by this Agreement, Permitted Encumbrances and transfers made
in compliance with the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Collateral, other than Liens created by this Agreement,
Permitted Encumbrances and transfers made in compliance with the Credit
Agreement, and (iv) will defend its title or interest thereto or therein against
any and all Liens (other than the Lien created by this Agreement and Permitted
Encumbrances), however, arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable, and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions (or any analogous organizational documents in any jurisdiction) or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) except as otherwise required with respect to collateral pledged pursuant to
the terms of the Foreign Pledge Agreements, no consent or approval of any
Governmental Authority, any securities exchange or any other Person was or is
necessary to the validity of the pledge effected hereby (other than such as have
been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, and with respect to Pledged Securities pledged pursuant to
any Foreign Pledge Agreement, by virtue of any additional requirements set forth
in such Foreign Pledge Agreement, the Collateral Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
as security for the payment and performance of the Obligations;

(h) the performance of this Agreement and each Foreign Pledge Agreement does not
contravene any material law, contract provision or the charter, by-laws or other
organizational documents of each Grantor or order binding on such Grantor;

(i) the pledge effected hereby, when taken together with the Foreign Pledge
Agreements, is effective to vest in the Collateral Agent, for the benefit of the
Secured Parties, the rights of the Collateral Agent in the Collateral as set
forth herein;

(j) the Perfection Certificates have been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Effective Date. The Uniform
Commercial Code financing statements prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificates
for filing in each governmental, municipal or other office specified in
Schedule 5 to the Perfection Certificates (or specified by notice from the
Borrower to the Collateral Agent after the Effective Date in the case of
filings, recordings or registrations required by Section 5.03(a) or 5.12 of the
Credit Agreement), are all the filings, recordings and registrations that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Collateral in which a security interest may be perfected by filing,
recording or registration in the United States of America (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

(k) None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to clause (iii), (iv) or (v) of
Section 6.02 of the Credit Agreement.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company or limited partnership
controlled by any Grantor and pledged hereunder shall, to the extent permitted
by the applicable laws of any country other than the United States of America,
be represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. At any time upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent, on behalf of the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent. Each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor. The
Collateral Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 3.06 are
being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement or the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Pledged
Securities to the extent and only to the extent that such dividends and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that any noncash dividends or other distributions
that would constitute Pledged Stock, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Grantor, shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 3.06, then all rights of any
Grantor to dividends or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 3.06 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends or other distributions. All dividends or other distributions received
by any Grantor contrary to the provisions of this Section 3.06 shall be held in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 of this Agreement.
After all Events of Default have been cured or waived and the Borrower has
delivered to the Collateral Agent a certificate to that effect, the Collateral
Agent shall, promptly repay to each Grantor (without interest) all dividends or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and that remain
in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

SECTION 3.07. Conflicts with Foreign Pledge Agreements. To the extent that there
is any overlap between, or conflict with, the provisions of this Agreement and
any Foreign Pledge Agreement such Foreign Pledge Agreement shall prevail with
respect only to (i) any provision relating to the portion of the Collateral
described in and covered under such Foreign Pledge Agreement and (ii) any other
provision in respect of which adherence to the law governing such Foreign Pledge
Agreement is required for such Foreign Pledge Agreement to be valid or
enforceable in accordance with its terms.

SECTION 3.08. Financing Statements; Annual Certificates. (a) Each Grantor hereby
irrevocably authorizes the Collateral Agent at any time and from time to time to
file in any relevant jurisdiction any initial financing statements with respect
to the Collateral or any part thereof and amendments thereto that (i) identify
the Collateral and (ii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (a) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request. Each Grantor also ratifies its
authorization for the Collateral Agent to file in any relevant jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

(b) Each Grantor agrees promptly to notify the Collateral Agent in writing of
any change (i) in corporate name, (ii) in the location of its chief executive
office, its principal place of business and any office in which it maintains
books or records relating to the Collateral owned by it, (iii) in its identity
or type of organization or corporate structure, (iv) in its Federal Taxpayer
Identification Number or organizational identification number or (v) in its
jurisdiction of organization. Each Grantor agrees to promptly provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph. Each Grantor agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a) of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate as
required under Section 5.01(c) of the Credit Agreement.

SECTION 3.09. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the security interest granted hereunder and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
security interests hereunder and the filing of any financing statements or other
documents in connection herewith or therewith.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees that the Collateral
Agent shall have the right to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of Pledged Securities or other securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
of the Collateral Agent’s intention to make any sale of Collateral. Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Collateral, and might also limit the extent to which or the
manner in which any subsequent transferee of any Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Collateral Agent in any attempt to dispose of all or part of the Collateral
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Agent may, with respect to any sale
of the Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Collateral for their own account, for investment, and
not with a view to the distribution or resale thereof. Each Grantor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 4.04. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Collateral
Agent desires to sell any of the Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Collateral Agent,
use its best efforts to take or to cause the issuer of such Collateral to take
such action and prepare, distribute and/or file such documents, as are required
or advisable in the reasonable opinion of counsel for the Collateral Agent to
permit the public sale of such Collateral. Each Grantor further agrees to
indemnify, defend and hold harmless the Collateral Agent, each other Secured
Party, any underwriter and their respective officers, directors, affiliates and
controlling persons from and against all loss, liability, expenses, costs of
counsel (including, without limitation, reasonable fees and expenses to the
Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Grantor or the issuer of such
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein. Each Grantor further agrees, upon such written request referred to
above, to use its best efforts to qualify, file or register, or cause the issuer
of such Collateral to qualify, file or register, any of the Collateral under the
Blue Sky or other securities laws of such states as may be requested by the
Collateral Agent and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations. Each Grantor will bear all costs and
expenses of carrying out its obligations under this Section 4.04. Each Grantor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 4.04 and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 4.04 may be specifically enforced.

SECTION 4.05. Symbol de Mexico Guarantee. Notwithstanding (a) any provisions to
the contrary contained in this Agreement or (b) any provisions that partially
address the terms covered hereunder, in respect of the obligations and
liabilities of Symbol de Mexico hereunder, Symbol de Mexico waives, to the
extent applicable and to the fullest extent permitted by law, any right to which
it may be entitled (i) so that the assets of the Borrower or any other Grantor
are first used, depleted and/or applied in satisfaction of the Borrower’s or any
other Grantor’s obligations before any amounts can be claimed from or paid by
Symbol de Mexico, (ii) so that any suit or claim against the Borrower or any
Grantor be initiated, completed or enforced before any action or proceeding can
be initiated against Symbol de Mexico, (iii) so that amounts payable hereunder
be divided among Guarantors or between Guarantors and the Borrower and (iv) to
the extent applicable, the benefits of órden, excusión, division, quita and
espera under Articles 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821,
2822, 2823, 2826, 2827, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2845, 2846 and
2848 of Mexico’s Federal Civil Codes and of the Civil Codes of any applicable
States within Mexico.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment of
an obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part an obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 5.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the date hereof (or, in the case of any Guarantor or Grantor
becoming a party hereto pursuant to Section 6.14, the date of the supplement
hereto executed and delivered by such Guarantor or Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 5.02 shall
be subrogated to the rights of such Claiming Party under Section 5.01 to the
extent of such payment.

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 5.01
and 5.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor or Grantor to make the payments required by
Sections 5.01 and 5.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Guarantor, Grantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Issuing Banks or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
No notice or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agree to
indemnify the Collateral Agent and the other Indemnitees (as defined in
Section 9.03 of the Credit Agreement) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or wilful misconduct of such
Indemnitee or any of its Related Parties.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable on written demand therefor.

(d) Each Grantor hereby acknowledges the authorization by the Secured Parties
under the Credit Agreement of the Collateral Agent to act as the representative
of each Secured Party in connection with any Foreign Pledge Agreement.

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 6.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section 6.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
and to the courts of its own corporate domicile, in respect of actions brought
against it as a defendant, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Grantor or Guarantor, or its properties in
the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 6.09 and
further waives any right to which it may be entitled on account of place of
residence or domicile. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. The Borrower hereby consents to
its appointment by Symbol de Mexico as agent to receive service of process to
the extent permitted by applicable law on behalf of Symbol de Mexico in the
manner specified in this Agreement for any action or proceeding arising out of
or relating to this Agreement or any other Loan Document, including any action
or proceeding for recognition or enforcement of any judgment relating to the
foregoing. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 6.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.

SECTION 6.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of security interests in the Collateral and all obligations
of each Grantor and Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Obligations or this Agreement.

SECTION 6.13. Termination or Release. (a) This Agreement, the Guarantees made
herein and the security interests granted hereby shall terminate when all the
Loan Document Obligations have been indefeasibly paid in full and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Banks have no further obligations to
issue Letters of Credit under the Credit Agreement.

(b) Upon the occurrence of the Collateral Release Event, the Liens on the
Collateral will be released and terminated in accordance with and subject to
Section 9.15 of the Credit Agreement.

(c) A Guarantor shall automatically be released from its obligations hereunder
and any security interest granted hereby in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Guarantor ceases to
be a Subsidiary of the Borrower; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent do not provide otherwise.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

(e) Upon the effectiveness of this Agreement, (i) the security interests and
other liens granted by Symbol de Mexico, Symbol Technologies Finance, Inc.,
Telxon System Services, Inc. and The Retail Technology Group, Inc. in the
Existing Collateral Agreement shall be automatically released and terminated,
(ii) the security interests and other liens granted by the Borrower, @pos.com,
Inc., Covigo, Inc., Symbol Technologies International, Inc., Symbolease, Inc.,
and Telxon Corporation (collectively, the “Continuing Grantors”) in the Existing
Collateral Agreement shall be automatically released and terminated, except
those that are expressly granted by the Continuing Grantors in this Agreement,
which shall, as so granted, continue without prejudice and remain in full force
and effect, (iii) the security interests and other liens granted pursuant to the
Mexican Pledge Agreement (as defined in the Existing Credit Agreement) shall be
automatically released and terminated, (iv) all obligations of Symbol
Technologies Finance, Inc., Telxon System Services, Inc. and The Retail
Technology Group, Inc. under the Affiliate Subordination Agreement (as defined
in the Existing Credit Agreement) and the Existing Collateral Agreement shall be
released and discharged, except those that are expressly specified in any such
agreement as surviving that agreement’s termination, which shall, as so
specified, survive without prejudice and remain in full force and effect and
(v) all obligations of Symbol de Mexico under the Existing Collateral Agreement
in its capacity as a “Grantor” thereunder shall be released and discharged (it
being agreed, however, that such release and discharge shall not be applicable
insofar as obligations of Symbol de Mexico under the Existing Credit Agreement
are undertaken or owed in its capacity as a “Guarantor” thereunder), except
those that are expressly specified in the Existing Collateral Agreement as
surviving its termination, which shall, as so specified, survive without
prejudice and remain in full force and effect.

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d) or (e) of this Section 6.13, the Collateral Agent shall
(i) execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release and (ii) promptly return to the Borrower any stock or
other certificates and other items of collateral in respect of which the
security interests have been terminated and released pursuant to this
Section 6.13. Any execution and delivery of documents pursuant to this
Section 6.13 shall be without recourse to or warranty by the Collateral Agent.

SECTION 6.14. Additional Subsidiaries. Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary of a Loan Party that was not in existence or not a
Subsidiary on the date of the Credit Agreement may be required to enter into
this Agreement as a Guarantor and Grantor upon becoming such a Subsidiary. Upon
execution and delivery by the Collateral Agent and a Subsidiary of an instrument
in the form of Exhibit I hereto, such Subsidiary shall become a Guarantor and
Grantor hereunder with the same force and effect as if originally named as a
Guarantor and Grantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Collateral or to enforce any rights in respect of any Collateral;
(d) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; and (e) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own bad faith,
gross negligence or wilful misconduct.

SECTION 6.16. Parallel Debt (Covenant to pay the Collateral Agent).
(a) Notwithstanding any other provision of this Agreement and solely for the
purpose of ensuring and preserving the validity and continuity of certain of the
Foreign Pledge Agreements and subject as provided below, each of the Guarantors
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Guarantor (as required by Section 2.17(a) of the Credit Agreement) to each
and any of the Secured Parties under any of the Loan Documents and/or any of the
Hedging Agreements and/or for treasury or cash management services and/or Card
Programs as and when that amount falls due for payment under the relevant Loan
Document and/or Hedging Agreement and/or for treasury or cash management service
and/or Card Programs as described above or would have fallen due but for any
discharge resulting from failure of another Secured Party to take appropriate
steps, in insolvency proceedings affecting that Guarantor, to preserve its
entitlement to be paid that amount (the “Parallel Debt”).

(b) The Collateral Agent shall have its own independent right to demand payment
of the amounts payable by each Guarantor under this Section 6.16, irrespective
of any discharge of such Guarantor’s obligation to pay those amounts to the
other Secured Parties resulting from failure by them to take appropriate steps,
in insolvency proceedings affecting that Guarantor, to preserve their
entitlement to be paid those amounts.

(c) Any amount due and payable by a Guarantor to the Collateral Agent under this
Section 6.16 shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Loan Documents and/or the Hedging
Agreements and/or for treasury or cash management services and/or Card Programs
as described in Section 6.16 and any amount due and payable by a Guarantor to
the other Secured Parties under those provisions shall be decreased to the
extent that the Collateral Agent has received (and is able to retain) payment in
full of the corresponding amount under this Section 6.16.

(d) The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Guarantor under the Loan Documents
and/or the Hedging Agreements and/or treasury or cash for management services
and/or Card Programs as described in Section 6.16 are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 6.16.

3

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

      SYMBOL TECHNOLOGIES, INC.,

 
    by

 
   
 
  /s/ James Porretto
 
   
 
   
 
  Name: James Porretto
 
   
 
  Title: Vice President Tax & Treasurer

      @POS.COM, INC., by /s/ James Porretto Name: James Porretto Title: Vice
President & Treasurer

      COVIGO, INC., by /s/ James Porretto Name: James Porretto Title: Vice
President & Treasurer

      SYMBOLEASE, INC., by /s/ James Porretto Name: James Porretto Title: Vice
President & Treasurer

      SYMBOL TECHNOLOGIES AFRICA, INC., by /s/ James Porretto Name: James
Porretto Title: Vice President & Treasurer

4

      SYMBOL TECHNOLOGIES ASIA, INC.,

 
    by

 
   
 
  /s/ James Porretto
 
   
 
   
 
  Name: James Porretto
 
   
 
  Title: Vice President & Treasurer

      SYMBOL TECHNOLOGIES DELAWARE, INC., by /s/ James Porretto Name: James
Porretto Title: Vice President & Treasurer

      SYMBOL TECHNOLOGIES INTERNATIONAL, INC., by /s/ James Porretto Name: James
Porretto Title: Vice President & Treasurer

      TELXON CORPORATION, by /s/ James Porretto Name: James Porretto Title: Vice
President & Treasurer

      SYMBOL DE MEXICO, S. DE R.L. DE C.V.,         by             /s/ James
Porretto             Name: James Porretto             Title:     Vice President
& Legal     Representative

5

      JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT,

 
    by

 
   
 
  /s/ Anne Biancardi
 
   
 
   
 
   
 
   
 
  Name:
 
   
 
   
 
   
 
  Title:
 
   

6